UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report:August 7, 2007 MIDDLESEX WATER COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 0-422 22-1114430 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 1500 RONSON ROAD, P.O. BOX 1500, ISELIN, NEW JERSEY 08830 (Address of principal executive offices, including zip code) (732)-634-1500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item. 8.01.Other Events Announcement of Middlesex Water Company Second Quarter 2007 Earnings as set forth in the attached press release. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf of the undersigned hereunto duly authorized. MIDDLESEX WATER COMPANY (Registrant) s/Kenneth J. Quinn Kenneth J. Quinn Vice President, General Counsel, Secretary and Treasurer Dated:August 7, 2007 2 MIDDLESEX WATER COMPANY REPORTS SECOND QUARTER FINANCIAL RESULTS Focus Continues on Profitable Growth and Generating Efficiencies ISELIN, NJ, (August 7, 2007)Middlesex Water Company (NASDAQ:MSEX), a provider of water and wastewater and related services in New Jersey and Delaware, today reported higher operating revenues and net income for the quarter ended June 30, 2007. Second Quarter Operating Results Consolidated operating revenues for the second quarter rose to $21.7 million or 3.4%, compared to $21.0 million for the same period in 2006.This was largely due to customer growth and rate relief in our Delaware service territories. Net income increased to $3.3 million from $3.0 million.Middlesex Water reported earnings applicable to common stock of $3.3 million, or $0.25 per basic share, for the quarter ended June 30, 2007, compared with $2.9 million, or $0.25 per basic share, in 2006.On a fully diluted basis, earnings per share were $0.24 for 2007, compared to $0.25 per share for the same period in 2006.Diluted earnings per share decreased slightly due to a higher number of shares outstanding. Middlesex sold and issued 1.5 million shares of new common stock in November 2006. Middlesex Water Company CEO, Dennis W. Doll, said, “Second quarter results are generally in line with our expectations.In April, we filed for an $8.9 million or 16.5% increase for our Middlesex system in New Jersey.We expect a decision in this matter by the first quarter of 2008.We continue to focus on controlling operating costs and generating further efficiencies.To that end, in the second quarter, we consolidated our finance and accounting functions into a single location and sold an office building that had not been part of our core utility business for a gain of $0.2 million.” Operation and maintenance expenses for the three months ended June 30, 2007 increased $0.4 million or 3.5% with labor costs up $0.2 million due to wage increases and increased staffing to serve continued growth in our Delaware systems.Water production costs were $0.2 million higher due to increased sales in Delaware and higher unit costs for water, power and treatment costs in New Jersey. “We continue to grow our regulated water and wastewater utility businesses as well as our non-regulated services,” added Doll.“During the second quarter, we completed the acquisition of the wastewater system of the Town of Milton, DE.This system is being operated by our Delaware wastewater utility, Tidewater Environmental Services, Inc., and is intended to expand over the next several years to accommodate growth in the surrounding area.” The company is involved in several initiatives designed to help control operating costs, help facilitate profitable growth and improve service to customers. These include projects to address long-term water treatment and distribution infrastructure needs in New Jersey and to implement a long-term technology strategy. Board Declares Quarterly Dividend The Company’s Board of Directors declared a quarterly cash dividend of $0.1725 per share, payable September 4, 2007 to common shareholders as of August 15, 2007.The Company has paid cash dividends in varying amounts continually since 1912.Middlesex Water has a Dividend Reinvestment Plan under which dividends and optional cash payments can be used to purchase additional shares of Common stock. About Middlesex Water Company Middlesex Water Company, organized in 1897, provides regulated and unregulated water and wastewater utility services in New Jersey and Delaware through various subsidiary companies. For additional information regarding Middlesex Water Company, visit the Company’s Web site at www.middlesexwater.com or call (732) 634-1500. This release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, among others,our long-term strategy and expectations, the status of our acquisition program, the impact of our acquisitions, the impact of current and projected rate requests and the impact of our capital program on our environmental compliance. There are important factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements including: general economic business conditions, unfavorable weather conditions, the success of certain costcontainment initiatives, changes in regulations or regulatory treatment, availability and the cost of capital, the success of growth initiatives and other factors discussed in our filings with the Securities and Exchange Commission. Contact: Bernadette Sohler, Vice President – Corporate Affairs Middlesex Water Company 1500 Ronson Road Iselin, New Jersey08830 www.middlesexwater.com(732) 634-1500 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Operating Revenues $ 21,744,615 $ 21,037,055 $ 40,732,188 $ 39,267,201 Operating Expenses: Operations 10,143,070 10,011,895 20,335,222 19,658,026 Maintenance 1,036,689 794,248 2,014,508 1,533,232 Depreciation 1,874,539 1,712,740 3,719,919 3,381,133 Other Taxes 2,411,198 2,369,072 4,662,273 4,572,525 Total Operating Expenses 15,465,496 14,887,955 30,731,922 29,144,916 Operating Income 6,279,119 6,149,100 10,000,266 10,122,285 Other Income: Allowance for Funds Used During Construction 140,364 115,388 252,592 228,025 Other Income 282,051 40,840 508,196 98,778 Other Expense (7,899 ) (12,519 ) (12,498 ) (14,258 ) Total Other Income, net 414,516 143,709 748,290 312,545 Interest Charges 1,697,523 1,808,118 3,081,230 3,323,116 Income before Income Taxes 4,996,112 4,484,691 7,667,326 7,111,714 Income Taxes 1,681,586 1,516,855 2,583,271 2,331,514 Net Income 3,314,526 2,967,836 5,084,055 4,780,200 Preferred Stock Dividend Requirements 61,946 61,946 123,893 123,893 Earnings Applicable to Common Stock $ 3,252,580 $ 2,905,890 $ 4,960,162 $ 4,656,307 Earnings per share of Common Stock: Basic $ 0.25 $ 0.25 $ 0.38 $ 0.40 Diluted $ 0.24 $ 0.25 $ 0.37 $ 0.40 Average Number of Common Shares Outstanding : Basic 13,191,257 11,610,579 13,183,536 11,602,149 Diluted 13,522,397 11,941,719 13,514,676 11,933,289 Cash Dividends Paid per Common Share $ 0.1725 $ 0.1700 $ 0.3450 $ 0.3400 See Notes to Condensed Consolidated Financial Statements.
